Citation Nr: 0725758	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic right ankle sprain.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture to the left thumb.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to April 
1982 and August 1996 to April 1997.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, 
the Board remanded the appeal for further development.

The veteran was scheduled for a Board hearing; however, she 
did not report to that hearing.  Thus, her request for a 
hearing before a member of the Board is deemed withdrawn.  
See 38 C.F.R. § 20.704 (2006).  


FINDINGS OF FACT

1.  The veteran's chronic right ankle sprain has not 
manifested in marked limited motion of the ankle.

2.  The veteran's residuals of a fracture to the left thumb 
have not manifested in ankylosis of the thumb.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic right ankle sprain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture to the left thumb have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5224 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between 
the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence she has in her possession that pertains to the 
claim.  A letter advising the veteran of the evidence needed 
to establish a disability rating and effective date was 
issued in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her contentions, service medical 
records, post service treatment records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Chronic Right Ankle Sprain

The veteran's chronic right ankle sprain is currently 
evaluated as 10 percent under Diagnostic Code 5271, 38 C.F.R. 
§ 4.71a (2006).  Under this code, a 20 percent rating is 
warranted for marked limited motion of the ankle, and a 10 
percent rating is warranted for moderate limited motion of 
the ankle.

After review, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's chronic right ankle sprain.  In this regard, a 
September 2004 VA examination of the ankle found it to be 
normal without deformity, swelling, redness, pain, or 
crepitus.  Range of motion was also normal with 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  The 
diagnosis was that of a chronic right ankle sprain without 
residual.

Thus, even considering any complaints of pain or swelling, 
based on the normal findings at the recent VA examination, 
the veteran's disability is not reflective 
of marked limited motion of the ankle.  See DeLuca, 8 Vet. 
App. 202; 38 C.F.R. 
§ 4.40; see also 38 C.F.R. § 4.45.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

Residuals of a Fracture to the Left Thumb

The veteran's residuals of a fracture to the left thumb are 
currently evaluated as 10 percent under Diagnostic Code 5224, 
38 C.F.R. § 4.71a.  The Board notes that the veteran is left-
hand dominant; therefore, only the rating criteria for the 
major hand will be considered.

Under Diagnostic Code 5224, a 20 percent rating is warranted 
for unfavorable ankylosis of the thumb, and a 10 percent 
rating is warranted for favorable ankylosis of the thumb.

After review, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's residuals of a fracture to the left thumb.  In this 
regard, a September 2004 VA examination of the thumb and hand 
found no swelling, deformity, redness, or muscle atrophy.  
Range of motion of the fingers and thumbs were also normal, 
and grip strength was normal at 4/4.  The diagnosis was that 
of a fracture of the left thumb without residual.

Thus, even considering any pain or swelling, based on the 
normal findings at the recent VA examination, the veteran's 
disability is not reflective of ankylosis of the thumb.  See 
DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. 
§ 4.45.  The Board notes the veteran's complaints that the 
thumb gets "stuck"; however, the objective evidence of 
record fails to show that she has any ankylosis.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.  
Of note, as the record shows that the veteran has normal 
range of motion of the thumb and fingers, the Board finds 
that the evidence does not warrant a higher rating under 
Diagnostic Code 5228 for limitation of motion of the thumb.

Extra-schedular Rating

The Board has considered whether the veteran's disabilities 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The record indicates that the veteran 
currently may not be working; however, the record fails to 
show that her unemployment is due to either of her service-
connected disabilities.  The record merely shows that she 
left work due to an injury.  Thus, the Board notes that the 
veteran's disabilities have not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

A rating in excess of 10 percent for chronic right ankle 
sprain is denied.

A rating in excess of 10 percent for the residuals of a 
fracture to the left thumb is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


